190 F.2d 83
UNITED STATES of America ex rel. Marlon BACHRACH, Isidor Begun, Alexander Bittelman, George Blake (Charney), Betty Gannett, Simon W. Gerson, Victor Jeremy Jerome, Albert Francis Lannon, Pettis Perry, Alexander Leo Trachtenberg, Louis Weinstock and William Wolf Weinstone, Relators-Appellants,v.UNITED STATES MARSHAL FOR SOUTHERN DISTRICT OF NEW YORK, Respondent-Appellee.
No. 299.
Docket 22071.
United States Court of Appeals Second Circuit.
Argued June 27, 1951.
Decided June 27, 1951.

Appeal from the United States District Court for the Southern District of New York.
Harold I. Cammer, New York City, for relators Alexander Bittelman et al.
Michael I. Begun, New York City, for relator Isidor Begun.
Mary Kaufman, New York City, for relators Marion Bachrach and Betty Gannett.
Paul J. Kern, New York City, for relator Simon W. Gerson.
Irving H. Saypol, U. S. Atty., for Southern District of New York, New York City, Roy M. Cohn, John M. Foley and James B. Kilsheimer, Assts. U. S. Atty., all of New York City, of counsel, for respondent-appellee.
Before SWAN, Chief Judge, and AUGUSTUS N. HAND, and L. HAND, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.


2
Before HOLMES, McCORD and RUSSELL, Circuit Judges.